988 F.2d 131
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FOLLIS SNOW N' TURF, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5042.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1993.

DISMISSED.
Before PLAGER, Circuit Judge, BENNETT, Senior Circuit Judge, and LOURIE, Circuit Judge.
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
The United States moves to dismiss Follis Snow N' Turf's (Follis) appeal as untimely.   Follis has not responded.


2
On September 25, 1992, the United States Claims Court dismissed Follis' complaint for failure to state a claim upon which relief can be granted.   On December 3, 1992, Follis' appeal was filed.


3
A notice of appeal from the Claims Court must be filed within 60 days from the entry of judgment.  28 U.S.C. §§ 2107, 2522.   Follis' appeal was filed 69 days after the entry of judgment.   Failure to timely file a notice of appeal extinguishes the right to appeal.   Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.Cir.1983).


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The United States' motion to dismiss is granted.


6
(2) Each side shall bear its own costs.